Citation Nr: 1048382	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-40 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a separate compensable rating for a right foot 
disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1996 to April 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied entitlement to an increased rating 
for the Veteran's service-connected right ankle disorder.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  The Board denied entitlement to an 
increased rating for the right ankle disorder, but determined 
that a claim of entitlement to a separate rating for a right foot 
disorder had been raised by the record.  The Board remanded that 
claim for further development in September 2009.  

In September 2010 the Board again remanded the Veteran's claim.  
The development requested in both remands has been completed, and 
no further action is necessary to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In accordance with the September 2010 remand the Veteran 
testified at a Travel Board hearing before a Veterans Law Judge 
in October 2010.  A transcript of that proceeding is of record 
and has been associated with the claims file.  


FINDING OF FACT

The Veteran does not have a right foot disability distinct from 
his service-connected residuals of a right ankle injury with 
periostitis.  


CONCLUSION OF LAW

The criteria for a separate compensable evaluation for a claimed 
right foot disability distinct from the Veteran's service-
connected residuals of a right ankle injury, with periostitis, 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.71a, 
Diagnostic Codes 5271, 5284 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of a letter 
from the RO to the Veteran dated October 2009.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  

The Veteran was afforded several VA examinations during the 
pendency of the appeal.  The reports of the examinations, most 
notably the December 2009 VA examination, reflect that the 
examiners reviewed the Veteran's medical records, recorded his 
current complaints, conducted appropriate physical examinations 
and rendered diagnoses and opinions consistent with the remainder 
of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Additional examination is unnecessary, and the Board finds that 
the RO has satisfied the duty to notify and the duty to assist.  
Accordingly, it will proceed to a discussion of the merits of the 
Veteran's appeal.

The Board notes that the issue at hand originated from a service 
connection claim for a right ankle disability, first claimed in 
February 2000.  June 2000 and February 2002 rating decisions 
denied entitlement to service connection for that condition.  The 
Veteran submitted a Notice of Disagreement (NOD) in August 2002, 
and in September 2003 the RO issued another rating decision 
granting entitlement to service connection for residuals of an 
ankle injury with periostitis and assigned a 10 percent 
evaluation effective from February 17, 2000, the day the Veteran 
first filed his claim.    

In September 2005 the Veteran filed a claim of entitlement to an 
increased rating for his service-connected ankle disorder.  A 
June 2006 rating decision denied entitlement to an increased 
rating.  The Veteran filed a Notice of Disagreement (NOD) in May 
2007.  The RO issued a Statement of the Case (SOC) in November 
2007, and the Veteran filed a Substantive Appeal (VA Form 9) in 
December 2007.  In May 2008 the RO issued a Supplemental 
Statement of the Case (SSOC) granting entitlement to a 20 percent 
rating effective January 25, 2008.  However, as this increase did 
not constitute a full grant of all benefits possible the claim 
remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's claim first came before the Board in September 
2009, at which time entitlement to an increased rating for 
residuals of a right ankle injury with periostitis was denied.  
In that decision the Board also remanded a claim for a separate 
compensable rating for a right foot disorder, as part and parcel 
of the already service-connected disability.  The RO/AMC 
conducted the requested development and issued a Supplemental 
Statement of the Case (SSOC) denying entitlement to a separate 
compensable rating for a right foot disorder.  In September 2010 
the Board again remanded this claim, this time in order to afford 
the Veteran a hearing before a Veterans Law Judge.  The Veteran 
was afforded that hearing in October 2010, and the claim is once 
again before the Board.  

The relevant evidence of record in this case includes private 
treatment records, VA treatment records, VA examination reports 
and both written and oral statements from the Veteran.  

Private treatment records from January 2002 indicate that the 
Veteran complained of chronic right foot pain.  He reported that 
at the age of 16 he fractured his right foot while playing 
basketball and that he reinjured it in 1996, while in basic 
training.  He reported continued discomfort since, and an 
inability to stand for more than a couple of hours.  Radiographic 
imagery from that time did not indicate an acute fracture of 
dislocation.  Mild arthritic changes along the tarsal bones, 
particularly along the navicular bone, were noted.  

Records from February 2002 show similar findings, which the 
reviewing physician stated was suggestive of old fractures 
dorsally of the mid-foot.  An orthopedic assessment from that 
time revealed some swelling along the anterolateral aspect of the 
mid-foot and extending up into the anterolateral aspect of the 
ankle.  Records from April 2002 also indicate that the Veteran 
reported a history of chronic right foot pain.  An MRI was 
provided and mild bone marrow edema of the lateral aspect of the 
cuboid bone and the third cuneiform bone near their articulation 
was noted.  There was also some adjacent increased signal 
intensity in the soft tissues immediately adjacent to the cortex 
of the third cuneiform-cuboid articulation, which the reviewer 
stated was likely periostitis.  

The Veteran was first afforded a VA examination in March 2003.  
During that examination the examiner noted that the Veteran 
sustained a chip-fracture right ankle sprain in 1990.  The 
examiner further noted that service treatment records document 
that the veteran started complaining of right ankle pain during 
boot camp in 1996, and that impingement of the synovium in the 
right ankle was diagnosed.  On examination, the examiner 
indicated that there was a tender swelling on the lateral aspect 
of the right foot, just distal to the ankle joint, laterally.  
Pain on dorsiflexion and plantar flexion of the right ankle was 
indicated and there was some limitation of motion.  

The Veteran was afforded an additional VA examination in May 
2006.  During that examination the Veteran reported increased 
pain in his right ankle with standing or walking longer than two 
hours.  Physical examination did not reveal any effusion.  There 
was tenderness over the talus on palpation, but no pain with 
range of motion.  

Subsequent private treatment records from April 2007 and December 
2007 indicate continued treatment for right ankle pain.  There 
was pain on palpation of the lateral area of the sinus tarsi 
region and pain on range of motion of the mid-tarsal joint area.  
Sinus tarsitis was diagnosed.  Private treatment records from 
January 2008 are consistent.  

The Veteran was afforded a third VA examination in January 2008.  
The examiner noted that the veteran did not have separate 
complaints of ankle and foot problems, but that it was a single 
complaint of pain being on the top of his foot just distal to his 
ankle.  Physical examination revealed swelling and edema at the 
anterior portion of the foot just distal to the ankle, which was 
tender on palpation.  The Veteran complained of pain throughout 
range of motion.  No functional limitation was seen on standing 
or walking on examination and the Veteran's gait appeared normal.  
The diagnosis was right foot periostitis, and the examiner 
reiterated that the Veteran was not complaining of two separate 
conditions.  

During both a Decision Review Officer hearing in March 2008, and 
a hearing before a Veterans Law Judge in June 2009, the Veteran 
reported symptomatology consistent with that indicated in the 
above-referenced treatment records and examination reports.  
Private treatment records from October 2009 continue to indicate 
pain on palpation of the sinus tarsi and along the posterior 
tibial tendon, but no firm diagnosis was made.

The most recent VA examination on record was provided in December 
2009.  During that examination the examiner noted that there was 
no evidence of painful motion, instability, weakness, or abnormal 
weight-bearing associated with the Veteran's right foot.  The 
examiner did note that there was evidence of swelling and 
tenderness on the distal ankle to the proximal foot and that the 
Veteran's gait was antalgic.  Periostitis of the right ankle was 
diagnosed, and significant occupational effects were indicated, 
most notably pain when the Veteran presses the pedals on the 
vehicles at work.  No problems with other daily activities were 
indicated.  The examiner specifically noted that the Veteran does 
not have any right foot disorders, and that the tenderness and 
swelling on examination is part of the Veteran's already service-
connected periostitis, and not a separate disorder of diagnosis 
of the foot.

A second hearing before a Veteran's Law Judge was provided in 
October 2010.  During that hearing the Veteran again reported 
symptomatology consistent with the record.  He indicated that at 
work he constantly has to press on the brake and accelerator 
pedals and that by the end of the day his right ankle and foot 
are swollen.  

The Board has reviewed the entirety of the evidence of record and 
finds that a separate compensable rating for a right foot 
disability is not warranted.  In this regard, the Board notes 
that the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  
38 C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such as result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

The Board does note that it is possible for a Veteran to have 
separate and distinct manifestations from the same injury, which 
would permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology for 
any one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  

In this case the Veteran's service-connected right ankle 
disability with periostitis has been evaluated under Diagnostic 
Code (DC) 5022-5271, for limited motion of the ankle, and the 
Board previously determined that a rating in excess of 20 percent 
was not warranted on either a schedular or extraschedular basis; 
as such, these aspects of the claim will not be revisited.  
Furthermore, the examiner from the January 2008 and December 2009 
VA examinations specifically noted that the Veteran only reported 
a single condition on the top of his foot just distal to the 
ankle.  The December 2009 examiner stated that the Veteran did 
not have any right foot disorder.  Rather, the periostitis is the 
very condition which has already been rated.  

The evidence fails to show a separate disability associated with 
the Veteran's right foot.  To assign a separate compensable 
evaluation would constitute pyramiding.  See 38 C.F.R. § 4.14 
(2010).  

The Board has considered application of the benefit-of-the doubt 
doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does 
not find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that there 
is a preponderance of evidence against entitlement to a separate 
compensable rating for a claimed right foot condition, and that 
claim is denied.  


ORDER

Entitlement to a separate compensable rating for a right foot 
disorder is denied. 




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


